Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-20 are presented for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Rawi et al (US Pub. 2018/0373287; hereinafter Al-Rawi).

As per claim 1, Al-Rawi discloses a computer-implemented method comprising: 

assigning, by a system agent of a central processing unit (CPU), an operating frequency to a core group based on a priority level of the core group, wherein the assigning is capable to increase the operating frequency to less than a maximum operating frequency of the core group [Fig. 1-5; para 0024-0034, 0042-0048; maximum frequency limiting circuitry 108 acts as a system agent that assigns an operating frequency to a core group based on a priority level the group wherein the assigning is capable to increase the operating frequency to lower than or equal to a maximum operating frequency Fp].


As per claim 11, Al-Rawi discloses an apparatus comprising: 

a central processing unit (CPU) comprising: 
a system agent [Fig. 1-5; para 0024-0034, 0042-0048; maximum frequency limiting circuitry 108 acts as a system agent]; 

at least one core group [Fig. 1-5; para 0024-0034, 0042-0048; group 204p and group 204q]; and 

a power control unit to allocate power to a core group based on a priority level of the core group, wherein the power control unit is capable to allocate power to a core group by an increase to less than a maximum performance of the core group [Fig. 1-5; para 0024-0034, 0042-0048; maximum frequency limiting circuitry 108 acts as a system agent that assigns an operating frequency to a core group based on a priority level the group wherein the assigning is capable to increase the operating frequency to lower than or equal to a maximum operating frequency Fp and a power control unit is inherent in such system as it is required to adjust the operating frequency of a core (actually in any computing unit a power control unit is inherent)].


As per claim 2, Al-Rawi discloses wherein assigning, by a system agent of a central processing unit (CPU), an operating frequency to a core group based on a priority level of the core group comprises non-uniformly assigning frequency among core groups with different priority levels [Fig. 1-5; para 0024-0034, 0042-0048; clearly a core group such as 204p has a plurality of cores that can be operated at different frequencies].

As per claims 4 and 13, Al-Rawi discloses wherein assigning, by a system agent of a central processing unit (CPU), an operating frequency to a core group based priority level of the core group further comprises avoiding thermal limit of the CPU [Fig. 1-5; para 0024-0034, 0042-0048; without violating any system thermal limit].

As per claim 5, Al-Rawi discloses wherein avoiding thermal limit of the CPU comprises: adjusting the operating frequency of the core group to avoid performance indicators of the CPU [Fig. 1-5; para 0024-0034, 0042-0048; result in performance enhancements in the overall device 100].

As per claim 6, Al-Rawi discloses wherein the performance indicators indicate CPU utilization corresponds to Thermal Design Point (TDP) [Fig. 1-5; para 0024-0034, 0042-0048; thermal limit (US 2011/0022857 – para 0016, 0019-0020 – well known in the art)].

As per claim 7, Al-Rawi discloses comprising: the system agent allocating a minimum and maximum frequency to the core group based on the priority level of the core group [Fig. 1-5; para 0024-0034, 0042-0048].

As per claim 8, Al-Rawi discloses comprising: assigning, by the system agent of the CPU, an operating frequency to a second core group based priority level of the second core group [Fig. 1-5; para 0024-0034, 0042-0048] and the system agent allocating a minimum and maximum frequency to the second core group based on the priority level of the second core group [Fig. 1-5; para 0024-0034, 0042-0048].

As per claims 9 and 17, Al-Rawi discloses wherein the priority level of the core group is based on one or more of network processing applications to run on the core group [Fig. 1-5; para 0024-0034, 0042-0048; VMs, cloud computing, HPC, etc.].

As per claims 10 and 18, Al-Rawi discloses wherein the network processing applications comprise 5G access and 5G core network functions [Fig. 1-5; para 0024-0034, 0042-0048; communication networks].

As per claim 14, Al-Rawi discloses wherein the power control unit is to read performance indicators of the CPU that correlate to temperature of the CPU to avoid Thermal Design Point (TDP) limit of the CPU [Fig. 1-5; para 0024-0034, 0042-0048; parameters].

As per claim 15, Al-Rawi discloses wherein performance indicators comprise one or more of: Running Average Power Limit (RAPL) or CPU performance counters [well-known in the art (US 2017/0168541 – para 0012)].

As per claim 16, Al-Rawi discloses wherein the power control unit is to allocate a minimum and maximum frequency to the core group based on the priority level of the core group [Fig. 1-5; para 0024-0034, 0042-0048].

As per claim 19, Al-Rawi discloses wherein: high priority processes include mobility management function (AMF) or virtual switching, medium priority processes include session management function (SMF), signaling or call setup or voice communications processing, and low priority processes include user plane function (UPF) and intermediate user plane function (I-UPF), real-time gaming or streaming video or audio [para 0025; very high priority, high priority, medium priority, low priority, very low priority, etc.].

As per claim 20, Al-Rawi discloses comprising: an edge network element, fog network element data center, or server [para 0056, 0056; a server].





Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Short summary of the prior art cited by the examiner in the PTO-892 form but not used in the rejection above.
A. US-20200209929 discloses based on the group data, the control target determining unit determines a CPU core to be subjected to thermal generation control from among the CPU cores of the low priority group.
B. US-20190377395 discloses a processing system 1500 includes a central agent in the form of a global power control unit (PCU) 1540, the global PCU 1540 to provide functions related to monitoring of the operation of each GPU of the set of GPUs 1520-1535, and to the dynamic allocation of the global power budget between such GPUs.
D. US-20180285230 discloses by referring FIG. 7A, a number of cores/sub-cores 700, 702, 704 are coupled to one or more capacitors 716 by switches SW1, SW1, SW2, respectively. Switches SW1, SW1, SW2 may be controlled by logic which executes in a processor, e.g., in a power control unit (PCU) of a system agent core.
E. US-20180246554 discloses a computing device including a plurality of cores includes a control core group including a plurality of control cores, the control core group configured to allocate a power budget to processing cores according to an energy management policy and state information of the processing cores, and transmit the allocated power budget to at least one of a lower control core and the processing cores. 
F. US-20170168541 discloses in a processor core energy management about Running Average Power Limit (RAPL) providing power consumption measurement in some CPUs.
G. US-20150058650 discloses a power control means may select the first core for entry into the low power state based at least in part on a priority level of the first core.
H. US-20140025925 discloses by adjusting distribution of limited power based on the priorities of the cores, the frequency of a slowly progressing core may be relatively raised, whereas the frequency of a fast progressing core may be relatively lowered.
J. US-20070043964 discloses when the temperature becomes too hot, the frequency controller may reduce the frequency of portions of the one or more processor cores, e.g., based on the assigned priority to the respective processor core.
K. US-10409354 discloses a multi-core processor, comprising: a plurality of processor cores and a power management part that manages power supplied to the plurality of processor cores based on a power allocation priority.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116